Citation Nr: 1519415	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a thyroid disease to include hyperthyroidism.

2.  Entitlement to service connection for a chronic disability manifested by fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his current thyroid disease and a sleep disorder are due to toxin exposure, including the herbicide Agent Orange, which occurred while serving on Guam and the nearby island of Cocos.  In this regard, the Veteran testified that his exposure occurred both by moving around barrels of herbicide in Guam warehouses and by having to clear dead bushes and other growth on Cocos that had been killed by spraying them with herbicides.

In support of his claim, the Veteran submitted a document from a private physician, Craig N. Bash, M.D., dated in August 2010, in which the doctor expressed his opinion that the Veteran's thyroid disability was related to the herbicide exposure during service that the Veteran described.  

Although the RO received information indicating Agent Orange had not been stored on Guam as portrayed by the Veteran, it was considered possible that brush/ weed clearing occurred at the locations the Veteran recalled that included the use of commercial herbicides.  Given the opinion received from Dr. Bash, it will be necessary to obtain an opinion addressing the likelihood the claimed disability is related to any herbicide exposure as could have occurred during the Veteran's military service.  

Regarding a sleep disorder, Dr. Bash also expressed the view that the Veteran had sleep apnea that is "due to a combination of his service time acquired snoring and his service time knee injury induced weight gain."  As this is an indication the Veteran has a current disability linked to service, but offers no explanation for asserting the records "due(sic)  not support another more likely etiology," additional development as indicated below should be undertaken.  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Ask the Veteran to identify any additional medical records he may desire VA to consider in connection with his claims, which records should be sought.  

2.  Refer the file to an appropriate person for an opinion as to whether it is at least as likely as not that exposure to commercial herbicides during service caused the Veteran to develop a thyroid disease.   

A complete rationale for the opinions expressed should be provided.  

If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.  

3.  Refer the file to an appropriate person for an opinion as to whether it is at least as likely as not that a chronic disability manifested by fatigue to include sleep apnea was incurred in service.  The opinion provider should express a complete rationale for his/her conclusion, and include a discussion of the Veteran's complaints of snoring during service, whether the Veteran's service connected disabilities are known to produce weight gain in a medical sense, and the likely cause of the claimed disability.  (The Veteran's service connected disabilities include a left knee disorder, a low back disability, radiculopathy, and coronary artery disease.)  

4.  Thereafter, the AOJ should readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

